internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-115287-01 cc ita b5 director field operations taxpayer's name taxpayer's address taxpayer's identification no year involved date of conference legend taxpayer district_court patentholder unit year year year year year year year amount dollar_figure tam-115287-01 amount dollar_figure amount dollar_figure amount dollar_figure amount dollar_figure amount dollar_figure amount dollar_figure amount dollar_figure month issue whether taxpayer is eligible for the benefits of sec_1341 for the payment of damages in a patent infringement lawsuit facts from year to year taxpayer produced and sold over units amounting to sales in excess of amount dollar_figure in year patentholder filed a patent infringement lawsuit in district_court in its lawsuit against taxpayer patentholder alleged that taxpayer’s manufacture and sale of the units infringed certain patents of patentholder and therefore violated u s c sec_271 under u s c whoever without authority makes uses offers to sell sells or imports any patented invention infringes the patent under u s c damages for patent infringement are an amount adequate to compensate for the infringement but in no event less than a reasonable royalty for the use made of the invention by the infringer the district_court determined that taxpayer did not infringe upon patentholder’s patents on appeal the district court’s ruling was reversed ultimately taxpayer was ordered to pay patentholder the sum of amount dollar_figure constituting damages and pre- judgment interest in the respective amounts of amount dollar_figure and amount dollar_figure the district_court further ordered that the court files be sealed in the fiscal_year ending month year fye year taxpayer paid the amount awarded to patentholder taxpayer claims that the damages paid to patentholder are based upon a reasonable royalty tam-115287-01 for fye year taxpayer allocated the damages on an annual basis to tax years year through year and computed its income_tax_liability by applying sec_1341 for the tax years year through year the years of the infringement for which the rate applicable for fye year was different from the rates applicable for those years in applying sec_1341 taxpayer determined its tax_liability for fye year to be amount dollar_figure without the benefit of sec_1341 taxpayer’s liability for fye year would have been amount dollar_figure law sec_1341 of the code provides that if an item was included in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to such item a deduction is allowable for the taxable_year because it was established after the close of such prior taxable_year or years that the taxpayer did not have an unrestricted right to such item or to a portion of such item and the amount of such deduction exceeds dollar_figure then the tax imposed by this chapter for the taxable_year shall be the lesser_of the tax for the taxable_year computed with such deduction or the tax for the taxable_year computed without such deduction minus the decrease in tax under this chapter for the prior taxable_year or years which would result solely from the exclusion of such item or portion thereof from gross_income for such prior taxable_year or years sec_1_1341-1 of the income_tax regulations provides that a taxpayer is entitled to the benefits of sec_1341 of the code if the taxpayer is entitled to a deduction of more than dollar_figure because of the restoration to another of an item which was included in the taxpayer’s gross_income for a prior taxable_year or years under a claim of right sec_1_1341-1 of the regulations provides that income included under a claim of right means an item included in gross_income because it appeared from all the facts available in the year of inclusion that the taxpayer had an unrestricted right to such item also this section provides that the phrase restoration to another means a restoration resulting because it was established after the close of the prior taxable_year or years that the taxpayer did not have an unrestricted right to all or a portion of the item included in gross_income analysi sec_1 whether taxpayer is entitled to a deduction with respect to the damages payment sec_162 provides that a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business amounts a taxpayer pays as civil damages arising out of the ordinary conduct of its business are generally deductible under sec_162 79_f2d_358 9th cir in the context of patent infringement litigation the sixth tam-115287-01 circuit observed that when an infringer is required to pay damages to a design patentee the amount so paid is deductible from his income_tax 620_f2d_1166 6th cir in the present case taxpayer’s damage payment for patent infringement satisfies the general requirements of sec_162 because taxpayer is in the business of manufacturing and selling units the acts of patent infringement arose directly out of the conduct of its business and the damage payment was both an ordinary_and_necessary_expense taxpayer alleges that the payment of patent infringement damages is deductible under sec_165 as losses rather than as ordinary and necessary business_expenses under sec_162 sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise there is no specific test to distinguish a loss under sec_165 from an ordinary or necessary business_expense under sec_162 however in the present case taxpayer’s damage payment satisfies the ordinary and necessary requirement of sec_162 also case law does not support the taxpayer’s argument that the damage payment constitutes a loss under sec_165 7_f2d_3 2nd cir cited by taxpayer is contrary to the weight of authority and consequently unpersuasive taxpayer’s situation is factually distinguishable from becker brothers for two reasons the question of whether the damages were properly characterized as an inventory cost was not at issue in becker brothers the case involved the question of whether the damages could even be taken into account in computing taxable_income and the damages paid_by taxpayer were not based on taxpayer’s profits but a reasonable royalty sec_162 business deductions are subject_to the exceptions provided in part ix sec_261 and following relating to items not deductible under sec_261 no deduction is allowed for costs described in sec_263a sec_263a requires a taxpayer to include in inventory costs all direct and indirect_costs associated with the production of property that is inventory in the hands of the taxpayer direct and indirect_costs must be included in inventory costs under sec_263a even though these costs would otherwise be deductible under some other section of the code eg sec_162 for ordinary and necessary business_expenses sec_1_263a-1 provides that c osts that are capitalized under sec_263a are recovered through depreciation amortization cost_of_goods_sold or by an adjustment to basis at the time the property is used sold placed_in_service or otherwise_disposed_of by the taxpayer emphasis added direct and indirect_costs for which a deduction would be allowed absent the applicability of sec_263a are not deducted but recovered through cost_of_goods_sold sec_1_263a-1 provides that the indirect_costs required to be included in inventory costs under sec_263a include royalties incurred in securing and maintaining the right to use a manufacturing procedure associated with property produced in plastic engineering v commissioner tcmemo_2001_324 the taxpayer tam-115287-01 failed to allocate any payments made under a royalty agreement to inventory costs instead the taxpayer deducted the entire amount the tax_court held that royalty payments incurred for_the_use_of a patent are indirect_costs of the goods manufactured using the patent and therefore subject_to the uniform_capitalization_rules under sec_263a according to taxpayer’s factual assertion the patent infringement damages in this case are based upon a reasonable royalty since the amount of the damages are based upon a reasonable royalty without regard to the infringer’s profits the damages are analogous to a royalty for_the_use_of a manufacturing procedure royalties for_the_use_of a manufacturing procedure associated with property produced must be included in inventory costs see sec_1_263a-1 plastic engineering supra because the patent infringement damages incurred by taxpayer are analogous to a royalty payment for_the_use_of a manufacturing procedure associated with property produced by taxpayer the damages must be included in inventory costs under sec_263a in order for sec_1341 to apply to the payment of an item a deduction must be allowable for the item sec_1341 since these damages must be included in inventory costs under sec_263a they are not deducted but instead are recovered through cost_of_goods_sold see sec_1_263a-1 as a result sec_1341 does not apply to the patent infringement damages paid_by taxpayer taxpayer argues that the patent infringement damages are deductions for purposes of applying sec_1341 because cost_of_goods_sold is a deduction from gross_income and to retroactively capitalize inventory costs would be inconsistent with the matching principles underlying sec_263a in support of its position taxpayer quotes from plastic engineering according to the tax court’s summation of the service’s argument the service contends that the royalty payments incurred by petitioner are subject_to the capitalization_rules of sec_263a and that the payments must be deducted over time through cost_of_goods_sold plastic engineering tcmemo_2001_324 emphasis added however the service did not argue in plastic engineering and we do not interpret the court’s statement as holding that cost_of_goods_sold is a deduction as stated above costs included in inventory under sec_263a are not deducted but are recovered through costs of goods sold sec_1341 inventory exception even if taxpayer was entitled to a deduction with respect to the patent infringement damages payment taxpayer would be precluded from obtaining the benefits of sec_1341 by the inventory exception of sec_1341 tam-115287-01 sec_1341 provides that sec_1341 does not apply to any deduction allowable with respect to an item which was included in gross_income by reason of the sale_or_other_disposition of stock_in_trade of the taxpayer or other_property of a kind which would properly have been included in the inventory of the taxpayer if on hand at the close of the prior taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_1_1341-1 of the regulations provides sec_1341 and this section do not apply to deductions attributable to items which were included in gross_income by reason of the sale_or_other_disposition of stock_in_trade of the taxpayer or other_property of a kind which would properly have been included in the inventory of the taxpayer if on hand at the close of the prior taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business this section is therefore not applicable to sales returns and allowances and similar items taxpayer interprets sec_1_1341-1 of the regulations to mean that sec_1341 is limited to sales returns and allowances and similar items and therefore does not disallow it from claiming sec_1341 treatment with respect to the sales proceeds of the infringing products the plain language of the statute and the regulations does not support taxpayer’s conclusion the statutory language of sec_1341 is very broad and in no way limits the application of the inventory exception to sales returns and allowances and similar items further we interpret the first sentence of sec_1_1341-1 as equally broad the second sentence of the regulation merely provides examples of the inventory exception and does not constitute the entire rule thus even if the patent infringement damages otherwise met the requirements of sec_1341 the application of sec_1341 to the taxpayer’s patent infringement damages payment would be disallowed under the sec_1341 inventory exception because the profits from the infringing products were included in the gross_income of taxpayer by reason of the sale_or_other_disposition of stock_in_trade or property held by taxpayer primarily_for_sale_to_customers in the ordinary course of taxpayer’s business conclusion taxpayer is not eligible for the benefits of sec_1341 for the payment of patent infringement damages because taxpayer is not entitled to a deduction with respect to that payment even if taxpayer were not otherwise precluded from using sec_1341 the sec_1341 inventory exception would prohibit its use for taxpayer’s patent infringement damages a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited by others as precedent
